262 S.W.3d 678 (2998)
Patricia PALMER, Claimant/Appellant,
v.
ST. ANTHONY'S MEDICAL CENTER, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party.
No. ED 91092.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Dean L. Christianson, St. Louis, MO, for appellant.
*679 Mary Anne Lindsey, Evans & Dixon, St. Louis, MO, for respondent.
Carol Barnard, Asst. Atty. Gen., St. Louis, MO, for additional party.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).